      Case 2:18-cv-02261-JAM-AC Document 11 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. GIBBS,                                  No. 2:18-cv-2261 JAM AC P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SHASTA COUNTY, et al.,
15                       Defendants.
16

17
            Plaintiff Robert Gibbs proceeds pro se with a civil rights complaint challenging conditions
18
     of his prior incarceration in the Shasta County Jail. On June 11, 2020, following his release from
19
     confinement, plaintiff submitted a non-prisoner application to proceed in forma pauperis. ECF
20
     No. 9. By order filed July 14, 2020, this court directed plaintiff to submit, within 21 days after
21
     service of the court’s order, a supplemental affidavit clarifying the value of his “land in Shasta
22
     County.” ECF No. 10. Plaintiff was informed that “[f]ailure . . . to timely submit this
23
     supplemental affidavit will result in a recommendation that this action be dismissed without
24
     prejudice.” Id. at 3.
25
            The deadline has expired without plaintiff responding to the court’s order or otherwise
26
     communicating with the court.
27
     ////
28
                                                        1
     Case 2:18-cv-02261-JAM-AC Document 11 Filed 08/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after service of these findings and recommendations, petitioner may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: August 12, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
